 Case: 4:18-cr-00590-ERW Doc. #: 83 Filed: 05/18/21 Page: 1 of 3 PageID #: 180




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ZZZZZZ FILING
 UNITED STATES OF AMERICA                                         )
                                                                  )
           Plaintiff,                                             )
                                                                  )
 v.                                                               ) No. 4:18CR590 ERW
                                                                  )
 JAMES FLANNEL,                                                   )
                                                                  )
           Defendant.                                             )



                        MOTION TO CONTINUE SENTENCING HEARING

       COMES NOW, James Flannel, by and through counsel, Michelle Monahan, Assistant

Federal Public Defender, pursuant to the, 6th, 8th and 14th Amendments to the United States

Constitution, and respectfully requests this Honorable Court to continue the sentencing hearing

on May 21, 2021. In support of this motion, Counsel states the following:

           1. Defendant Flannel entered a plea of guilty before the Court. Counsel continues to

investigate mitigation evidence to present to the Court. Mr. Flannel is under indictment for

additional federal charges and faces significant loss of liberty should he be convicted of these

charges. These charges must be investigated further. Defense Counsel and the Government are

in communication regarding a possible disposition of these charges.

           2. Counsel requests additional time to prepare for the sentencing hearing. Due to the

recent COVID-19 pandemic health restrictions, Counsel was unable to meet with Mr. Flannel in

person to prepare for sentencing. Counsel does remain in video and telephone contact with Mr.

Flannel.
 Case: 4:18-cr-00590-ERW Doc. #: 83 Filed: 05/18/21 Page: 2 of 3 PageID #: 181




        3. A significant number of records relevant to 18 U.S.C. Section 3553(a) sentencing

factors were requested and continue to be requested. These records document physical and

mental abuse suffered by Mr. Flannel in his childhood and the affect this abuse has on Mr.

Flannel’s current mental state.

        4. Additional expert evaluations of Mr. Flannel are ongoing and relevant to the Court’s

sentencing determination. These sentencing considerations specifically address the current

psychological state of Mr. Flannel and his state at the time of the offense. This information will

be provided to the US Probation Office to supplement the Disclosure Presentence Information

Report as well as the Government.

        5. Counsel is working as expeditiously as possible to resolve pending legal matters and

prepare for the sentencing hearing. Counsel requests time to address additional legal charges Mr.

Flannel faces prior to sentencing.

        6. The investigation into mitigation on behalf of Mr. Flannel is ongoing. Said

information will be shared with the Government and the U.S. Probation Office. Additional time

is needed to determine the mitigating and aggravating factors to be presented to the Court.

        7. The Government does not object to the request to continue the sentence hearing.

        8. Mr. Flannel remains in federal custody and agrees to the request to continue. Mr.

Flannel is in custody due to federal cases in addition to the above cause. Counsel communicated

with Mr. Flannel via video conference with regard to this continuance request.

        WHEREFORE, Defense counsel, for the above and foregoing reasons, respectfully

requests this Court for an order continuing this matter from the present setting. If the Court is so

inclined to grant this motion, counsel requests a continuance of the presently set May 21, 2021

date.
 Case: 4:18-cr-00590-ERW Doc. #: 83 Filed: 05/18/21 Page: 3 of 3 PageID #: 182




                                             Respectfully submitted,


                                             /s/ Michelle Monahan _
                                             MICHELLE MONAHAN
                                             1010 Market Street, Suite 200
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 241-1255
                                             Fax: (314) 421-3177
                                             E-mail: michelle_monahan@fd.org
                                             ATTORNEY FOR DEFENDANT




                                CERTIFICATE OF SERVICE


I hereby certify that on May 18, 2021, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon Thomas Rea, Assistant
United States Attorney.



                                             /s/ Michelle Monahan
                                             MICHELLE MONAHAN
